FILED
                             NOT FOR PUBLICATION                            SEP 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BRIAN K. JOHNSON,                                No. 09-35189

               Plaintiff - Appellant,            D.C. No. 2:08-cv-00232-RSM

  v.
                                                 MEMORANDUM *
REED HOLTGEERTS, Director, DAJD;
et al.,

               Defendants,

  and

OFFICER NAVEJAS, RJC and KING
COUNTY JAIL,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Western District of Washington
                    Ricardo S. Martinez, District Judge, Presiding

                           Submitted September 22, 2010 **

Before:        WALLACE, HAWKINS and THOMAS, Circuit Judges.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Our independent review of the record indicates that the district court did not

abuse its discretion by dismissing Brian K. Johnson’s (“Johnson”) action under

Federal Rule of Civil Procedure 37 after Johnson was warned that failure to

comply with the district court’s pretrial order could result in dismissal of the case,

he refused to answer questions at both of his depositions, and he failed to provide

relevant arguments in opposition to defendants’ motion to dismiss. See Valley

Eng’rs Inc. v. Elec. Eng’g Co., 158 F.3d 1051, 1057 (9th Cir. 1998) (listing factors

to consider in determining whether dismissal is proper under Rule 37).

      Johnson’s remaining contentions are unpersuasive.

      Johnson’s pending motions are denied.

      AFFIRMED.




                                           2                                     09-35189